EXHIBIT (14) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form N-14 of our report dated December 17, 2009, relating to the financial statements and financial highlights of Eaton Vance Cash Management Fund and Eaton Vance Money Market Fund, each a series of Eaton Vance Mutual Funds Trust, appearing in the Annual Reports on Form N-CSR for the year ended October 31, 2009, and to the references to us under the headings Cash Management Fund Financial Highlights, Money Market Fund Financial Highlights, and Experts in the Prospectus and Information Statement, which is part of such Registration Statement. /s/ Deloitte & Touche LLP Boston, Massachusetts December 23, 2009
